Case 17-31078 Document 574 Filed in TXSB on 10/21/20 Page 1 of 5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

IN RE: Case No. 17-31078
Humble Surgical Hospital Liquidating Trust, et al

DEBTOR
CHAPTER 11 POST-CONFIRMATION REPORT
FOR THE QUARTER ENDING September 30, 2020
1. X Quarterly or Final (check one)

2. SUMMARY OF DISBURSEMENTS:

A. Disbursements* made under the plan
B. Disbursements not under the plan $ 1,866.41

Total Disbursements $ 1,866.41
* ALL DISBURSEMENTS MADE BY THE REORGANIZED DEBTOR, UNDER THE PLAN OR OTHERWISE,
MUST BE ACCOUNTED FOR AND REPORTED HEREIN FOR THE PURPOSE OF CALCULATING THE
QUARTERLY FEES.

 

 

3. Has the order confirming plan become final? _X_Yes _ No
4, Are Plan payments being made as required under the Pian? _X_ Yes _ No
5. If "No", what Plan payments have not been made and why?
Please explain:
6. If plan payments have not yet begun, when will the first plan payment be made? (Date)

7. What date did the reorganized debtor or successor of the debtor under the plan assume the business or
management of the property treated under the plan? 5/24/2018 (Date)

8. Please describe any factors which may materially affect your ability to obtain a final decree at this time.
_None

 

 

 

9. Complete the form for Plan Disbursements attached.
10. CONSUMMATION OF PLAN:
A. If this is a final report, has an application for Final Decree been submitted?
Yes Date application was submitted
__X No Date when application will be submitted ss TBD
B. Estimated Date of Final Payment Under Plan TBD

 

 

I CERTIFY UNDER PENALTY OF PERJURY THAT THE ABOVE INFORMATION IS TRUE
AND CORRECT TO THE BEST OF MY KNOWLEDGE.

SIGNE 4s DATE: 10/20/2020
Christopher L. Quinn

Notes:
[1] Formerly known as Humble Surgical Hospital, LLC.
Case 17-31078 Document 574 Filed in TXSB on 10/21/20 Page 2 of 5

 

 

 

   

 

   

 

 

 

IN RE: CASE NO.
Humble Surgical Hospital Liquidating Trust, et al 17-31078
QUARTER ENDING: September 30, 2020

CASH RECEIPTS & DISBURSEMENTS Current Quarter CONFIRMATION TO DATE |]
| Q3 2020
‘ASH-BEGINNING OF OUARTER $ 1,535,234.05 1S 3,230,429.05
CEIPTS $ 79.045.001$ 3,517,069.80
OTHER - Transfers! $ 3,316.34

 

Beenie sean ee

ET PAYROLL

 
 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ s
a TAXES PAID $
|
“_m $
INSURANCE §
EXAS COMPTROLLER $ 217,152.61
[Po TREASURY DEPT $ 1,.200.000.00
ILLING AND MEDICAL
RARLING AD $ 54,552.04
PAYMENT TO LABS $ 501,850.00
i TRUSTEE FEE
s $ 1,300.00 |} $ 72,462.18
PROFESSIONAL FEES 5 3.126.852.94
ADMINISTRATIVE & SELLING 5 40.0011 § 803.58
| ees (Texas Workforce Commission) § 526.41 1 2,806.52
FOTAL PLAN PAYMENTS (page 1 and page 4) g
OTAL DISBURSEMENTS (this figure should equal §
otal disbursements, Item 2, Summary of Disbursements) | ined |: 5,181,569.87
'T CASH FLOW
$ 27,378.59 || $ 1,562,612.64
$ 1,562,612.64

 

[CASHFEND OF QUARTER | § 1,562,612.64

 

 

"BBVA Compass accounts closed
Case 17-31078 Document 574 Filed in TXSB on 10/21/20 Page 3 of 5

IN RE:

Humble Surgical Hospital Liquidating Trust, et al

CASE NO.

17-31078

CASH ACCOUNT RECONCILIATION FOR ALL FUNDS
QUARTER ENDING: June 30, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aiible Sirgienl Hospivar
Liquidating Trust
Cadence Bank Account Ending in Humble Surgical Hospital, LLC
2736 Total BBVA Conapass Account Ending in 5749 Total
July 2020 August 2020 September 2020 Suly 2020 August 2020 September 2020
pean Balance $ 1,461,045.48  $ 1,462,184.54}1 $ 1,488,424.07 || $ 1,488,424.07 Bank Balance $ - Ws - ds - is
[Deposit in Transit [Deposit in Transit
[Outstanding Cheeks |Outstanding Checks
podinsies Balance $ 1,461,045.48 II $ 1,462,184.54 1) $ 1,488,424.07]] $ 1,488,424.07]| Adjusted Balance $ - ls - Is - is
[Beginning Cash-Per Books ff § 1 461,045.48 I 1,460,965.01 || $ 1,462,184.54 |} $ 1,461,045.48 peagieniniy Cash-Per Books |} ¢ - Is - is - Is
[Receipts $ 1,415.00] $ 1,415.00] $ 26,415.00 $ 29,245.00 [Reveipts $ - Ils . ts - Ws
ransfers Between Accounts (Transfers Between Accounts
$ - $ - WS - WSs - Ss
i hh
= Ofer Diabameacns | pat gusan ($195.47) ($175.47) $ (1,866.41) Sate $ - Hs - Is - is
Ending Cash-Per Books $ 1,460,965.01 || $ 1,462,184.54]] $ 1,488,424.07|| $ 1,488,424,07|| |]/Ending Casti-Per Books $ - Is - is - Is
Humble Surgical Hospital, LLC Humble Surgical Hospital, LLC
Frost Bank Account Ending in 2180 Total BBVA Compass Bank Account Ending in 2441 Total
July 2026 August 2020 September 2020 July 2020 August 2020 September 2020
pBenk Balance $ 6,157.13 6,157.13 |S 6,157.13 1% 6,157.13] |PBaak Balance $ - {is - [ls - Is
[Deposit in Transit Deposit in Transit
[Outstanding Checks Outstanding Checks
paieeted Balance $ 6157131 6,157.13 | $ 6,157.13 4% 6,157.13 ]] Adjusted Balance $ - Is - 1S - Is
[Beginning Cash-Per Books $6,157,131 $ 6,157.13 118 6,157.13 1 $ 6,157.13 [Betinning Cash-Per Books $ - Is - is - is
[Receipts $ - [fs - [Is - [ls ~ | [Recsvs $ - |s - Is - Ils
E ransfers Between Accounts $ ls Is - Ils . es Between Accounts} $ . Is is _ is
Checks/Other Disbursements }| ¢ _ Is ils _ ts . $ - Is _ is - ts
[Ending Cash-Per Books $  6,157.13||$ 6,157.13 1S GASTAZHS 6,157.13 [Ending Cash-Per Books |g - |is « Is - js

 

 

 

 

 

 

 
Case 17-31078 Document 574 Filed in TXSB on 10/21/20 Page 4 of 5

CASH ACCOUNT RECONCILIATION FOR ALL FUNDS (Continued)

QUARTER ENDING: March 31, 2020

 

Humble Surgical Hospital, LLC

Humble Surgical Hospital, LLC

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BBVA Compass Account Ending in 9872 _ Total BBVA Compass Bank Account Ending in 2627 Total
July 2020 August 2020 September 2020 July 2020 August 2020 September 2020
poe Balance $ - as - is - Ws 2 -_ Balance g - ig - Ws - Is
ne in Transit papal in Transit
fOustesdling Checks pecan Cheeks
djusted Balance $ ~ Is - Is - tg . iain Balance $ - Is ~ Is ~ Is
amok te
ming Cash-Per Books g - Is Is - is . preenios Cash-Per Books $ - Is . | $ - Vs
ae $ . $ Is . eases $ 7 I $
pater Between Accounts $ - is -|s - ds . Ff ransfers Between Accounts $ . I $ - Is
_— Disbursements $ - Is - Is - Is . poteckalOther Disbursements |} ¢ - Is . I $ - Ig
nding Cash-Per Books $ - Is - Is -|s . fencing Cash-Per Books $ . Is . i 5 - Is
Humble Surgical Hospital, LLC
Allegiance Bank Account Ending in 2521 Total
July 2020 August 2020 September 2020
$ 68,031.44 1 68,031.44] $ 68,031.44 8 68,031.44
‘om in Transit
utstanding Cheeks
ppa eee $ 68,031.44 1$ 68,031.44] $ 68,031.44]]$ 68,031.44
pesmi CaelitFer Books $68,031.44} $ 68,031.44 ]}$ 68,031.44 ]}$ 68,031.44
pe
Eraeaiere Between Accounts
ponents Disbursements
nding Cast: Per Bpoks $ 68,031.44 |S 68,031.44 || $ 68,031.44) 68,031.44
STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
July 2020 August 2020 September 2020 Total
Beginning Cash-Per Books $ — 1,535,234.05 49 1,535,153.58 $ 1,536,373.11]] $ 1,535,234.05
| ceipts $ 1,415.00 18 1,415.00 }$ 26,415.00]]$ 29,245.00
| panies Between Accounts $ ig .
peronin Disbursements — |. (1,495.47)4| $ (195.47) f$ Q75.4N}$ (1,866.41)
ppesieg Coal Fer Books $  1,535,153.58]|$ 4,536,373.11 || 1,562,612.64)$ 1,562,612.64

 

 

 

 

 

 

 
Case 17-31078 Document 574 Filed in TXSB on 10/21/20 Page 5 of 5

OUARTER ENDING:

IN RE: CASE NO.

Humble Surgical Hospital Liquidating Trust, et al 17-31078

 

PAYMENTS TO CREDITORS UNDER THE PLAN

CLASS OF CREDITOR ee | Quarter 3 | CONFIRMATION TO]
ad cr - |

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

exas Workforce Commission |[Unsecured Prioirty I 10/16/2020 $ (526.4) ][$ (2,281.11)
IL [ I
I
tl
L | l
et
| lI
otk
Il
f
i ==)
| 7
L | |
fT I I |
[TOTAL PLAN PAYMENTS: (report on page 1 and page 2) TT $ (2,281.1 DI

 

 

 
